423 F.2d 1225
FREDERICK STARR CONTRACTING CO., as operator of the DECKSCOW MANYA STARR NO. 55, Libellant-Appellee,v.SS CHEMICAL TRANSPORTER, TUG ANN McALLISTER, Respondents,Chemical Transporter Inc., and McAllister BrothersInc., Respondents-Appellants.
No. 33881.
United States Court of Appeals, Second Circuit.
Nov. 12, 1969.

Before LUMBARD, Chief Judge, and IRVING R. KAUFMAN, and HAYS, Circuit judges.
PER CURIAM.


1
This cause came on to be heard on the transcript of record from the United States District Court for the Southern District of New York, and was argued by counsel.


2
On consideration whereof, it is now hereby ordered, adjudged, and decreed that the judgments of said District Court be and they hereby are affirmed.